Auglaize App. No. 2-10-20. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Judgment Entry filed July 12, 2010:
“Is a nunc pro tunc judgment filed for the purpose of correcting a clerical omission in a prior sentencing judgment by adding “means of conviction” language, which was readily apparent throughout the record and to the parties but not originally included as required by Crim.R. 32(C), a final order subject to appeal?”
O’Connor, J., would answer the question on the authority of State v. Baker, 119 Ohio St.3d 197, 2008-Ohio-3330, 893 N.E.2d 163, and reverse the judgment of the court of appeals.
Pfeifer and O’Donnell, JJ., dissent.
The conflict case is State v. Lamkin, Lucas App. No. L-09-1270, 2010-Ohio-1971.
Sua sponte, cause consolidated with 2010-1007, State v. Lester, Auglaize App. No. 2-10-20.